MODIFY, REVERSE, RENDER, AFFIRM, REMAND; Opinion Filed August 28, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01607-CV

                             BRUCE B. MCLEOD III, Appellant
                                         V.
                                ALFRED GYR, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-02708-B

                            SUPPLEMENTAL OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                Opinion by Justice Lang-Miers
       In our opinion dated August 7, 2014, we suggested a remittitur of $750 of the actual

damages and $1,500 of the treble damages awarded to appellee Alfred Gyr on his claim under

the Texas Deceptive Trade Practices Act. We stated that if the remittiturs were filed by appellee

within fifteen days of the date of the opinion, we would modify the trial court’s judgment with

respect to the damages awarded under the DTPA claim and affirm as modified.

       On August 16, 2014, appellee timely filed his consent to the suggestion of remittiturs and

asked the court to modify the trial court’s judgment consistent with our opinion and judgment in

this matter. Accordingly, we vacate our judgment, but not our opinion, dated August 7, 2014,

and modify the trial court’s judgment with respect to damages awarded under the DTPA to

reflect the remittitur of $2,250. The trial court’s judgment is modified to award appellee $23,000
in actual damages and $46,000 in treble damages on his DTPA claim. See TEX. R. APP. P. 46.3.

As modified, we affirm the trial court’s judgment with regard to the damages awarded under the

DTPA. See id. This Court’s opinion of August 7, 2014, otherwise remains in effect.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE

121607SF.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BRUCE B. MCLEOD III, Appellant                    On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-12-01607-CV        V.                      Trial Court Cause No. CC-11-02708-B.
                                                  Opinion delivered by Justice Lang-Miers.
ALFRED GYR, Appellee                              Justices Myers and Lewis participating.

        We vacate our judgment dated August 7, 2014. In accordance with this Court’s opinion
of August 7, 2014, and supplemental opinion of August 26, 2014, we MODIFY the trial court’s
judgment to award appellee Alfred Gyr actual damages in the amount of $23,000 and treble
damages in the amount of $46,000 on his claim under the Texas Deceptive Trade Practices Act.
We REVERSE the trial court’s award of damages in the amount of $1,200 on appellee Alfred
Gyr’s breach of fiduciary duty claim and RENDER judgment that appellee Alfred Gyr take
nothing by his claim for breach of fiduciary duty. We AFFIRM the trial court’s judgment
awarding appellee Alfred Gyr $28,210 in attorney’s fees for trial. We REVERSE the trial
court’s judgment awarding appellee Alfred Gyr conditional attorney’s fees for appeal and
REMAND for further proceedings consistent with this opinion. We REVERSE the trial court’s
judgment awarding appellee Alfred Gyr prejudgment interest and REMAND for recalculation.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 28th day of August, 2014.